OPINION — AG — ** COUNTY COMMISSIONERS — BRIDGES — BUS ROUTES ** QUESTION: DOES THE BOARD OF COUNTY COMMISSIONERS HAVE THE AUTHORITY TO USE MONEY RECEIVED BY THE COUNTY PURSUANT TO SECT. 2 FOR BUILDING BRIDGES ON SCHOOL BUS ROUTES AND MAIL ROUTES. ? — AFFIRMATIVE (CONSTRUCTING COUNTY RURAL ROADS CONSISTING OF SCHOOL BUS ROUTES AND MAIL ROUTES, BY THE USE OF GRAVEL, OR OTHER SURFACING MATERIAL APPROVED BY THE STATE HIGHWAY COMMISSION (DEPARTMENT OF TRANSPORTATION), GASOLINE EXCISE TAX, CONSTRUCTION, ROADS, HIGHWAYS) CITE: 68 O.S. 667.1 [68-667.1], 68 O.S. 667.2 [68-667.2], 68 O.S. 502 [68-502], 68 O.S. 504 [68-504], OPINION NO. JULY 27, 1949 — MORRIS (MAINARD KENNERLY)